DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 recite the limitation “the transmission mode indicates a number of transmitters and a number of receivers used by the terminal device” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “number of transmitters and number of receivers” being provided to the network device along with the first information.  Examiner will interpret as best understood.
Claims 1, 15 recite the limitation “the transmission mode indicates a number of transmitters and a number of receivers used by the terminal device” which makes the claims indefinite.  It’s unclear if Applicant intended to recite “the switched mode” or “the another transmission mode”.  Examiner will interpret as best understood.
Claim 4 recites the limitation “…time required by switching on and switching off power supply circuits and time required by switching on and switching off the PA” which makes the claim indefinite.  
Claim 20 recites the limitation “the transmission mode indicates a number of transmitters and a number of receivers used by the terminal device” which makes the claims indefinite.  It’s unclear if Applicant intended to recite “the switched mode” or “the another transmission mode”.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Takano et al (USPN 2021/0281301).

Regarding claim 15, Takano discloses 
	a terminal device, comprising: (UE, comprising [0127-0138], FIG. 11
	and a transceiver; (transceiver [0129]
	a memory configured to store a computer program; a processor; wherein the processor is configured to execute the computer program stored in the memory to control the transceiver to (processor executing instructions stored in memory to perform actions including controlling transceiver to transmit switching capability information to eNB [0226-0236], FIGs. 21, 22
	send first information to a network device wherein the first information indicates at least one of a switching manner supported by the terminal device or a performance parameter value corresponding to the supported switching manner, the switching manner indicates a manner for switching the terminal device from one transmission mode to another transmission mode (UE reporting information antenna configuration information for each antenna panel, FIG. 12 #60A-60D, including panel ID and corresponding antenna switching mode for transitioning each antenna panel to a mode, e.g. non-2 to mode 2 [0185-0188, 0195-0199, 0088-0092], FIGs. 7-9, Table 2
	and the transmission mode indicates a number of transmitters and a number of receivers used by the terminal device (each transmission mode comprises designated number transmitters and receivers [0185-0188]

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 15.

	Regarding claim 19, Takano discloses 2T4R and 1T4R transmission modes (TABLE 2)




Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Hu et al (USPN 2014/0086071).
	
	Regarding claims 2, 16, Takano does not expressly disclose controlling switching on/off of power amplifiers (PAs) on the transmitters of the terminal device, to implement switching from the one transmission mode to the another transmission mode, wherein a number of transmitters in the one transmission mode is different from a number of transmitters in the another transmission mode
	Hu discloses switching on/off particular PAs connected to transmitter/receiver to implement selected transmission mode, e.g. SISO, MIMO, with each mode utilizing different number of transmitters [0061-0063, 0067-0068], FIGs. 2, 7A-10 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “controlling switching on/off of power amplifiers (PAs) on the transmitters of the terminal device, to implement switching from the one transmission mode to the another transmission mode, wherein a number of transmitters in the one transmission mode is different from a number of transmitters in the another transmission mode” as taught by Hu into Takano’s system with the motivation to individually control transmitters using PAs (Hu, paragraph [0061-0063, 0067-0068], FIGs. 2, 7A-10)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of 3GPP TSG RAN WG1 NR Ad Hoc Meeting, R1-1709938, hereafter 3GPP, provided by Applicant’s IDS.

	Regarding claim 6, Takano does not expressly disclose wherein the performance parameter value comprises an insertion loss value
	3GPP discloses insertion loss value calculated for mode switching (pages 1-2)
wherein the performance parameter value comprises an insertion loss value” as taught by 3GPP into Takano’s system with the motivation to take insertion loss into account to ensure signals transmitted are properly received.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view Zhang et al (WO 2017/194829), provided by Applicant’s IDS.

	Regarding claim 20, Takano does not expressly disclose the transmission mode is used in a Time Division Duplex (TDD) mode, a plurality of same antennas are used for the transmitters and the receivers of the terminal device, the terminal device performs transmission by simultaneously using a part of the plurality of antennas, and the terminal device performs reception by simultaneously using the plurality of antennas, wherein the transmitters of the terminal device are configured to transmit a Sounding Reference Signal (SRS)
	Zhang discloses UE transmitting SRS utilizing same antennas used for transmitters and receivers in TDD configuration (page 6 line 10 – page 8 line 27), FIGs. 1-2B
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the transmission mode is used in a Time Division Duplex (TDD) mode, a plurality of same antennas are used for the transmitters and the receivers of the terminal device, the terminal device performs transmission by simultaneously using a part of the plurality of antennas, and the terminal device performs reception by simultaneously using the plurality of antennas, wherein the transmitters of the terminal device are configured to transmit a Sounding Reference Signal (SRS)” as taught by Zhang into Takano’s system with the motivation perform SRS carrier bases switching based on UE’s capability (Zhang, page 6 line 10 – page 8 line 27), FIGs. 1-2B

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2017/194829) in view of NPL titled “3GPP TSG RAN WG1 Meeting #92bis” R1-1804937, by Qualcomm, both provided by Applicant’s IDS.

	Regarding claim 15, Zhang discloses 
	a terminal device, comprising: (UE, FIG. 1 #110, comprising (page 3 line 37 – page 4 line 17)
	and a transceiver; (transceiver, FIG. 1 #130, (page 4 lines 1-17)
	a memory configured to store a computer program; a processor; wherein the processor is configured to execute the computer program stored in the memory to control the transceiver to send first information to a network device (processor executing instructions stored in memory to perform actions including controlling transceiver to transmit switching capability information to eNB (page 11 lines 32-40, page 12 line 33 – page 13 line 3), FIGs. 1-3
	wherein the first information indicates at least one of a switching manner supported by the terminal device or a performance parameter value corresponding to the supported switching manner (UE reporting 
	Zhang does not expressly disclose the switching manner indicates a manner for switching the terminal device from one transmission mode to another transmission mode, and the transmission mode indicates a number of transmitters and a number of receivers used by the terminal device

	Qualcomm discloses the switching manner indicates a manner for switching the terminal device from one transmission mode to another transmission mode (switching from TM1 to TM2 (pages 1-2, 5)
	and the transmission mode indicates a number of transmitters and a number of receivers used by the terminal device (transmission mode, e.g. TM1, TM2, indicates number of transmitter(s) and receivers (pages 1-2)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “switching manner indicates a manner for switching the terminal device from one transmission mode to another transmission mode, and the transmission mode indicates a number of transmitters and a number of receivers used by the terminal device” as taught by Qualcomm into Zhang’s system with the motivation to enable uplink MIMO (Qualcomm, pages 1-2)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 15.

Allowable Subject Matter
Claims 3-5, 7-14, 17, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Choi et al (USPN 2020/0382250)	FIGs. 21, 22
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469